January 10, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                         BORIS TWAIN CLEWIS, Appellant

NO. 14-10-01206-CV                      V.

 SCOTT K. BOATES, TEMPORARY ADMINSTRATOR WITH ANNEXED OF THE
           ESTATE OF REDELL CLEWIS, SR., DECEASED, Appellee
                        ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on July 29, 2010. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order this decision certified below for observance.